PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_03_EN.txt. 67

DISSENTING OPINION BY M. NEGULESCO.
[Translation.]

The undersigned, whilst concurring in the Judgment upon
the merits, differs from the majority of the Court as regards
the question of jurisdiction.

The Court has laid down the principle, by virtue of Article 72,
paragraph 3, of the Geneva Convention, that its juris-
diction extends to Articles 65 to 71 which precede Article 72,
and not to the articles which follow that article. Now the
German Application, which is based on Article 72, paragraph 3,
of the Convention, must, in view of the written Reply
and the arguments put forward by the Agent for the German
Government in the course of the oral proceedings, be considered
as relating solely to the interpretation of Articles 74, 106 and
131 of the Convention, and this must lead to the Court’s
ruling that it has no jurisdiction.

Article 131 being closely related to Article 69 of thé
Convention, the Polish Government in its Counter-Case observes
that the German Government, in its Case, makes no mention
of Article 69: ‘and yet, the Polish Counter-Case states,
Article 72, paragraph 3, upon which the Application is
founded, refers to the articles which precede and not to those |
which follow’ (translation).

The plea to the jurisdiction having been mentioned in the
statement of reasons of the Counter-Case, it cannot be said
that in the final submission of the Counter-Case, by the
words: de débouter le Gouvernement de sa demande, the Polish
Government had renounced the plea. It is true that the final
submission of the Counter-Case should in the first place have
mentioned that the Court should rule it had no jurisdiction
and, subsidiarily, that the German Government’s claim be
dismissed.

The final submission of the Counter-Case should have been
construed in the light of the grounds upon which this submis-
sion is based, and it should have been looked upon as subsi-
diary and only arising if the Court declared it had jurisdiction.

9
DISSENTING OPINION BY M. NEGULESCO 68

Moreover, this hesitation on the part of the Polish Government
to invoke the plea in the argumentation and not in the
submissions of the Counter-Case can be explained by the
indefinite character of the German Application, which, while
asking for an interpretation of Articles 74 and 131 of the
Convention, at the same time referred to Articles 65, 68, 72,
paragraph 2, which might have conferred jurisdiction upon
the Court in the event of a dispute relating to these articles.

It is the German Reply which clearly brings out that the
Application only refers to the construction of Articles 74 and
131 of the Geneva Convention, and consequently it is from
that moment onward that no doubt could any longer subsist
in the mind of the Polish Government as to the absence
of the Court’s jurisdiction. Those are the grounds which led
the Polish Government in the Rejoinder to plead to. the
jurisdiction of the Court.

The Agent for the German Government, by virtue of Article 38
of the Rules of Court, invoked in his oral pleadings the
lateness of the submission of the plea, that plea not having
been raised in the Counter-Case. The true view should be
that the plea to the jurisdiction cannot be considered as
submitted too late and that it can be raised at whatever :
state and at whatever stage of the | proceedings. The plea to
the jurisdiction in a suit submitted by application is not a
question of procedure but a question relating to the merits,
for the Court must consider the convention between the
Parties in order to know whether the dispute submitted does
or does not come within the limits defining its jurisdiction.

' The fact of “pleading the merits” does not imply that the
‘defendants have given up their plea to the jurisdiction, partic-
ularly when it was raised in the Rejoinder and in. the course
‘of the oral pleadings as a plea joined to the merits; otherwise
one would be obliged to consider the defendants, who on
principle may raise a plea to the jurisdiction in the course of
the oral proceedings (because—the Court has. laid it down—
there is no forfeiture under Article 38), as being debarred from
doing so in view of a presumption of an acceptance of the
jurisdiction of the Court. It would be difficult to see what
object there would be in the right of raising the plea to the
jurisdiction at any stage of the proceedings if this right were
DISSENTING OPINION BY M. NEGULESCO 69

rendered nugatory by a presumption that its exercise had been
renounced and that the jurisdiction of the Court had been
accepted.

The jurisdiction of the Court cannot be assimilated to that
of a municipal court. The jurisdiction of the Court is not
general, it is strictly limited by the will of the States which
have brought the dispute before it. In case of doubt as to
whether jurisdiction exists, it must be inferred that the Court
has no jurisdiction.

But even before municipal courts there is no presumption
of forfeiture of a right unless a specific provision to that effect
exists in the code of procedure (paragraphs 38 ef sgg. of the
German Procedural Code). Under several legal systems, a
distinction is drawn between a plea to the jurisdiction and a
plea to the admissibility of that particular judicial remedy,
the latter being capable of being raised at any stage of the
proceedings. The plea to the jurisdiction before the Court
cannot be assimilated to a plea to the jurisdiction vatione
personæ. It more nearly resembles a plea rvatione materie,
or even more a plea to the admissibility of the particular
judicial remedy; and consequently the defendant cannot be
compelled under penalty of forfeiture to raise the plea in
limine litis. In order that such an obligation may be imposed
upon the defendant, a specific provision must exist either in
the Statute or in the Rules of Court to that effect; but
failing such provision such a penalty cannot be applied. It
cannot consequently be said that the Agent for the Polish
Government has pleaded the merits without any reservations,
because he did more: he raised the plea in his Rejoinder and
maintained. that plea in his oral pleadings.

Moreover, a tacit acceptance of the jurisdiction of the Court
which can be deduced merely from the documents of the
proceedings is contrary to the provisions of the Statute and
of the Rules of Court, which only recognize two methods for
allowing the Court to take cognizance over any matter: an
application and a special agreement. Article 36 of the Statute
lays down that the jurisdiction of the Court extends to all
matters specially provided for in treaties and conventions in
force, as well as to all cases ‘‘which the Parties refer to it”.
DISSENTING OPINION BY M. NEGULESCO 70

.. It is by process of unilateral application that the Court is
rendered ‘cognizant, in the event of its having jurisdiction by
virtue of treaties and conventions in force. On the other hand,
it is by process of special agreement that the Court is
rendered cognizant in cases “which the Parties refer to it”.
That these words refer to special agreement drawn up in due
form and not to successive acts in the proceedings, is clearly
shown on the one hand by Article 40 of the Statute, which
lays down that “cases are brought before the Court, as the
case may be, either by the notification of the special agree-
ment, or by a written application....” and, on the other
hand, by Articles 37 ef sgg. of the Rules of Court, which
define the conditions and the formalities to be fulfilled when
a suit is submitted by application or by notification of the
special agreement.

In the light of these clauses, it is difficult to say that the
Court, which has no jurisdiction to give judgment on the
Application of the German Government, which is based on
Article 72, paragraph 3, of the Geneva Convention and
relates to the interpretation of Articles 74, 106 and 131 of
the Convention, has acquired jurisdiction by the tacit consent
of the Parties inferred from the action taken in the successive:
stages of the proceedings, and without any special agreement
in due form. Moreover, before it is possible to speak of an
agreement giving the Court jurisdiction over and above the
jurisdiction limited by Article 72, paragraph 3, of the Geneva
Convention, it must be proved that the intention of Germany
and Poland was to accept such jurisdiction. Now the German
Application, which relates to the interpretation of Articles 74,
106 and 131 of Division II of the Convention, is based on the
mistaken idea that Article 72, paragraph 3, bestows on the
Court compulsory jurisdiction for the interpretation of those
articles. Poland, on the contrary, has not made this mistake,
for in her Counter-Case she observes that the Court has no
jurisdiction under Article 72, paragraph 3, in regard to the :
articles which follow that article (Division II). It is, therefore,
difficult to say that there has been an agreement between the
Parties conferring on the Court jurisdiction over and above
that derived from Article 72, paragraph 3, of the Convention.
DISSENTING OPINION BY M. NEGULESCO 72

Those who argue that the Parties have tacitly agreed to
transform the suit brought by application into a suit submitted
by agreement, find it impossible to say at what moment this
transformation took place.

The Court seems to hold that this moment was the filing
of the Counter-Case. It therefore believes that by a unilateral
expression of intention on the part of the Respondent, the
whole of the proceedings instituted by the German Application
have been transformed into proceedings instituted by agree-
ment, without troubling to ascertain whether the Applicant
has expressed a similar intention. The Court, having adopted
this point of view, declares that the objection raised by the
Respondent in the Rejoinder has been made too late; but it
admits that the Respondent might have raised the objection
to the jurisdiction by making reservations in his oral
argument in the suit; this amounts to saying that, by a
unilateral expression of intention on the part of the Respond-
ent, the effect of the agreement tacitly concluded with the
- filing of the Counter-Case might have been nullified.

But even if it be held that an agreement has been created
by the fact that the Respondent has agreed to argue the
merits of the Application, since the latter was based on
Article 72, paragraph 3, of the Convention, it should be
established that the agreement between the Parties has the
effect of extending to Division II of the Third Part the
compulsory jurisdiction bestowed on the Court by Article 72,
paragraph 3, which only covers Division I of the Convention.

This extension of jurisdiction is not admissible owing to the
special nature of Part III of the Convention. Article 72,
paragraph 3, reproduces the terms of Article 12, paragraph 3,
of the Treaty of Minorities. This Treaty, which was con-
cluded on June 28th, 1919, between the United States, the
British Empire, France, Italy and Japan, on the one hand,
and Poland on the other hand, was extended to Upper Silesia
by the Decision of the Conference of Ambassadors of October
20th, 1921. The Treaty of Minorities for Upper Silesia was
also placed under the guarantee of the League of Nations.

In these circumstances, the power bestowed on Members
of the Council under Article 72, paragraph 3, of the Conven-
tion can only be extended to apply to another Division in
DISSENTING OPINION BY M. NEGULESCO 72

virtue of the same agreements which are necessary to establish
this power. Consequently, this power cannot be extended to
cover Division II by a tacit agreement between Germany
and Poland.

Again, such an extension of the power of Members of the
Council enabling them also to bring before the Court differ-
ences of opinion in regard to Division II of Part III,
would diminish the jurisdiction of the Council to decide upon
(Article 147) the interpretation and application of provisions
of Part III of the Convention (Article 148), more especially
seeing that, as regards Division II, the Council has exclusive
jurisdiction. But it is obvious that such a diminution of the
Council’s jurisdiction cannot result from a tacit agreement
between Germany and Poland and that the extension of the
Court’s jurisdiction to include Division II is inadmissible.

Even if it were possible to effect a modification of the
Convention at the will of Germany and Poland, Germany
would have to appear in the suit proprio nomine and not, as
in the present case, in her capacity as a Member of the
Council (under Article 72, paragraph 3); this renders it quite
impossible for her to effect a modification of the Convention
of Geneva concluded between Germany and Poland.

Again, it is impossible to speak of an agreement to extend
the Court’s jurisdiction beyond what is laid down in the
Geneva Convention, because the German Application invokes
the Court’s jurisdiction under Article 72, paragraph 3, of the
Convention, and Germany has never contended that an agree-
ment in regard to jurisdiction exists over and above the
provisions of that article.

Even supposing that a tacit agreement regarding the Court’s
jurisdiction had arisen between the Parties as a result of the
filing of the Counter-Case, it would be easy to show that
another tacit agreement, overcoming the first, had arisen during
the oral proceedings.

In accordance with Article 43 of the Statute and of the
Rules, proceedings before the Court are divided into two
phases, one written and the other oral, and the agreement
is to be sought for and considered in the final submissions
of the Parties. Thus, in the Chorzéw case, the Court recorded
DISSENTING OPINION BY M. NEGULESCO 73

the amendment of the submissions contained in the Case and
Counter-Case, effected by the final submissions presented to it.

The Agent for. the German Government, in his oral state-
ment of the case, alleged, relying on Article 38 of the Rules,
that the objection to the jurisdiction was submitted too late ;
but in his reply on March 17th, 1928, he admitted that there
was no such thing as an objection being submitted too late
under Article 38, and that the question of the Court’s juris-
diction could be considered ex officio at any stage of the
proceedings: ‘I am aware that you, the Judges of the Court,
can investigate ex officio the question of jurisdiction at every
stage of the proceedings.”

The Agent for the Polish Government has explained the
reason for the late submission of the objection: “You see,
Gentlemen, I have not raised this objection as a preliminary
objection ; I have joined it to the merits of the case.”

In these final submissions, the German Government persisted
in its erroneous belief that the Court had jurisdiction under
Article 72, paragraph 3; the Polish Agent, on the other
hand, submitted that the Court had no jurisdiction. This
proves that the Parties were unaware of the existence of a
tacit agreement regarding the Court’s jurisdiction and that
their mutual. intention was to abide within the limits of the
jurisdiction established by Article 72, paragraph 3, of the
Geneva Convention.

(Signed) DEMETRE NEGULESCO.
